Citation Nr: 1438332	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability..

2. Entitlement to an initial evaluation in excess of 30 percent for obstructive lung disease, status post right lower lobectomy with history of pneumonia.

3. Entitlement to an initial evaluation in excess of 10 percent for cervical strain, status post removal of benign dumbbell schwannoma.

4. Entitlement to a compensable evaluation for bilateral hearing loss.  

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1984 to March 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2010 and November 2013, the Board remanded the claims for service connection for a right knee disability and increased initial ratings for cervical strain and obstructive lung disease disabilities for additional development.  The case has since been returned to the Board for further appellate consideration.   

In an April 2013 decision, the RO granted a separate 10 percent evaluation for scars under the left arm to include residual scars status post right lobectomy and status post removal of a spine tumor, effective October 20, 2008.  The Veteran was notified of that decision in a May 2013 letter, which indicated that such decision was a complete grant of the benefit sought.  There is no indication that the Veteran is in disagreement with that decision.  Therefore, the Board has rephrased the issues as to the Veteran's claims for increased initial ratings for cervical spine and obstructive lung disease disabilities to exclude surgical scars for treatment of those conditions.  In addition, given that the Veteran has a current diagnosis pertaining to his claimed right knee disability as noted during the June 2014 VA examination, the Board has rephrased the issue to exclude as due to an undiagnosed illness to better reflect the claim on appeal.   

In June 2013 during the pendency of the appeal the Veteran perfected an appeal as to his claims for a compensable evaluation for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Board finds that these issues are properly before the Board for appellate consideration at this time.  See 38 C.F.R. § 20.200.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue s of entitlement to a compensable evaluation for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current right knee chondromalacia patella disability had its onset during military service, or is otherwise attributable to his military service.   

2. Throughout the entire period under appeal, the Veteran's cervical spine disability has been manifested by no more than forward flexion limited to 40 degrees at worst, combined range of motion limited to 230 degrees at worst; intervertebral disc syndrome of the cervical spine, favorable ankylosis of the entire cervical spine, and muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been shown.

3. The Veteran's obstructive lung disease has been manifested by subjective complaints of shortness of breath with slight activity and objective findings on pulmonary function testing of post-bronchodilator Forced Vital Capacity (FVC) of 73 percent predicted at worst; Forced Expiratory Volume in one second (FEV-1) of 67 percent at worst; FEV-1/FVC ratio of 76 percent predicted at worst, and DLCO of 89 percent at worst.  

4. The competent and probative medical evidence of record does not show that the Veteran's service-connected cervical spine and obstructive lung disease disabilities are so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.  


CONCLUSIONS OF LAW

1. Resolving any doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2. The criteria for an initial disability rating in excess of 10 percent for orthopedic manifestations of a cervical strain and facet arthropathy of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2013). 

3. The criteria for an initial disability rating in excess of 30 percent for obstructive lung disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to the claim of entitlement to service connection for a right knee disability, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue.

As to the Veteran's claim for a higher initial ratings for obstructive lung disease and cervical spine disabilities, in pre-rating correspondence dated April 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claims for service connection respiratory and cervical spine disabilities; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letter also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claims for increased initial ratings for obstructive lung disease and a cervical spine disability arise from the initial grant of service connection for those disabilities.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA and private treatment records, and lay statements and testimony of the Veteran.  The Veteran was also offered VA examinations to determine the nature and severity of his cervical spine disability in December 2006, December 2013, and June 2014.  He was offered VA examinations to determine the nature and severity of his obstructive lung disease disability in December 2006 and December 2013.  Although pulmonary function testing in December 2006 did not include findings as to FEV-1/FVC ratio, such findings were included in test findings during the December 2013 examination.  The Board finds that the examinations, in conjunction with the other evidence of record, are adequate to allow for proper adjudication of the claim.  The VA examinations dated in December 2006, June 2011, and June 2014 contain evaluation of the Veteran's cervical spine disability.  The reports of the aforementioned VA examinations reflect that the respective examiner reviewed the Veteran's reported and/or documented history of his disabilities being examined and his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  With the exception of the Veteran's report of radiation of cervical spine pain, neither the Veteran nor his representative have alleged any inadequacy in the examinations or that the Veteran's cervical spine disability has worsened since the June 2014 examination or that his obstructive lung disease has worsened since the December 2013 examination.  The Board therefore concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

As noted, this case was most recently remanded by the Board for additional development in November 2013.  In accordance with the November 2013 remand, the Veteran was requested to identify any ongoing VA and private treatment received for his claimed disabilities.  In December 2013, the Veteran indicated that he had no additional or information to submit in support of his claims.  In addition, ongoing VA treatment records were obtained from the Fayetteville VAMC.  Correspondence received from the Las Vegas VAMC in December 2013 indicated that the Veteran was not a patient registered in their system and that it had no medical treatment records on file for the Veteran.  In June 2014, VA Health Care System of the Ozarks indicated that it had no records on file for the Veteran.  In addition, the Veteran was afforded VA respiratory examination for evaluation of his obstructive lung disease in December 2013 and VA spine examination for evaluation of his cervical spine disability in June 2014.  The claims were most recently adjudicated in the July 2014 supplemental statement of the case.  

Although the representative suggested in the August 2014 appellate brief that the Veteran had not been afforded a VA respiratory conditions examination as requested in the November 2013 remand, the Board notes that a thorough review of the record shows that a VA respiratory conditions examination was indeed performed in December 2013.  Thus, there is substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2013).

Service Connection - Right Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran essentially contends that he has a current right knee disability that had onset during service or that is otherwise related to strenuous physical activity during his 22 years of active military service.   

The Veteran's service treatment records show complaints of right knee pain and swelling following involvement in an auto accident in June 1990.  Physical examination revealed tenderness over the anterior patella.  X-ray of the right knee was negative.  The Veteran again reported right knee pain in November 2003.  Diagnostic assessment was right knee discomfort on the surface of the patella, which only appeared while walking.  X-ray of the right knee showed minimal spurring at the inferior aspect of the patella and tiny right knee joint effusion.  Impression was minimal osteoarthritis and small knee joint effusion.  In December 2003, the Veteran reported a 1 year history of right knee pain.  Right knee symptoms reportedly increased when ambulating up and down stairs.  The Veteran was to be provided home physical therapy.  In September 2005, the Veteran complained of localized knee joint pain without history of trauma, which was severe at times at the base of the patella.  Pain was elicited on palpation of the right knee.  Right knee x-ray request noted a history of rather bothersome right and lower patella pain on stretching and applying pressure.  Right knee x-ray was read as negative.  Tylenol #3 was prescribed for pain.  During retirement examination in November 2005, the Veteran endorsed a history of knee trouble (e.g., locking giving out, pain or ligament injury etc.) since 2001 when kneeling and going up stairs.  He denied being in good health at least in part due to "multiple . . . knee problems" among other things.  

VA treatment records dating since February 2007 show that the Veteran continued to experience episodic right knee pain for which he took Tylenol and ibuprofen. 

During VA general medical examination in December 2006, the Veteran reported a history of right knee pain since 2001 without history of injury.  He reported episodes of sharp, localized knee pain rated 10 out of 10 in severity that occurred three times per week and lasted for 2 hours each episode.  Functionally, he reported difficulty putting pressure on his right knee while bending.  Physical and x-ray examination of the  right knee were normal.  The right knee joint space was well maintained and no fracture, dislocation or joint effusion was identified.  For the claimed condition of a right knee condition, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.

In accordance with the November 2014 remand, the Veteran was afforded a VA examination in June 2014 with Dr. DB, M.D. to determine the nature and etiology of any currently diagnosed right knee disability.  Following a review of the claims file, physical examination, and report of a March 2014 right knee x-ray which showed dystrophic calcification of the anterior superior patella and questionable trace of fluid in the suprapatellar burse, the examiner diagnosed right knee chondromalacia patella.  The examiner opined that the Veteran's right knee chondromalacia patella was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner referenced the Veteran's history of right knee complaints and stated that chondromalacia is related to knee injuries and cumulative micro traumas. 

The Board has considered the findings of the examiner who provided a VA medical opinion on June 26, 2014.  While she concluded that the Veteran does not have a right knee disability that was incurred in or caused by service, such conclusion appears to rely at least in part on her erroneous finding that the Veteran does not have pathology on which to diagnose a current right knee disability.  To the contrary, the Veteran's subjective and recurrent right knee complaints documented during examination and evaluation of his right knee during and since service, were frequently accompanied by objective findings of tenderness to palpation of the right patella both during and after service.  In addition, there are abnormal x-ray findings pertaining to the Veteran's right knee during service in November 2003 and during the course of this appeal in March 2014.  As such, the Board finds that the VA medical opinion dated on June 26, 2014, is of no probative value with respect to whether the Veteran has a current right knee disability that had onset during or is related to any incident of his military service.  With the exception of this opinion, there is no contrary medical evidence of record that Veteran's current right knee chondromalacia patella was not incurred in or caused by service.  The lay statements made by the Veteran during the earlier June 2014 VA examination are wholly consistent with his other representations as to the onset and course of his claimed right knee disability.  

Thus, the Veteran's assertions regarding his in-service and post-service symptoms  and the opinion provided during the earlier June 2014 VA examination are of probative value.  Given the Veteran's competence to report the timing of onset of his right knee pain, the consistent reports of onset during military service, and the absence of any probative lay or medical evidence to directly contradict such an assertion, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's right knee chondromalacia is related to his military service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for right knee chondromalacia. 

Increased Initial Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Id. at 119.  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

Pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

i. Initial rating in excess of 10 percent for cervical strain 

The Veteran seeks an initial evaluation in excess of 10 percent for his cervical spine disability.  He essentially contends that his cervical spine symptomatology is more severe than reflected by the initial 10 percent evaluation currently assigned.  In his February 2008 notice of disagreement he indicated that the 10 percent disability rating is inadequate because he experiences chronic pain in his cervical spine and constant "pops" the area just below his since undergoing surgery during service to remove a neuroforaminal mass in the area of T2-3.  In his October 2008 Substantive Appeal, he indicated that a 20 percent evaluation would be more appropriate because cervical pain does radiate contrary to notation by the December 2006 examiner that it does not, and because he experiences "popping (painful motion)" in the area just below his neck on a regular basis simply by turning his head from side to side.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The current appeal regarding the Veteran's cervical strain arises from a February 2007 rating decision in which service connection was granted for cervical strain rated as 10 percent disabling effective April 1, 2006, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (DC 5237).

Under the General Rating Formula for Diseases and Injuries of the Spine a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or an abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note(1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V).

For VA compensation purposes unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Here, while the Veteran has been diagnosed with intervertebral disc disease of his thoracolumbar spine (see December 2013 VA examination) for which service connection is in effect and which is not currently before the Board for appellate consideration, he has not been shown to have intervertebral disc syndrome of his cervical spine (see December 2006 and June 2014 VA examination reports).  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable to the Veteran's neck disability and therefore it will not be discussed any further.

Thus, in order to substantiate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his cervical spine disability, the evidence must show: forward flexion of the cervical limited to 30 degrees or less; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237.

In this case, the Veteran's service treatment records show that during service in 1994, he underwent surgical removal of a soft tissue density located at the base of his neck (left T1-T3) and which extended laterally through the canal and into the left lung apex.  In August 2005, range of motion of the Veteran's neck was reported as normal in all directions.  Motor strength, sensation, and coordination of his upper extremities were all normal.  

Report of a VA general medical examination in December 2006 shows that the Veteran reported symptoms of neck pain and functional impairment due to his neck popping.  He reported episodes of sharp pain rated as 10 out of 10 in severity, which occurred 5 time per day and lasted for 1 hour in duration.  He reported that cervical spine pain traveled to his low back.  Pain occurred spontaneously and was alleviated spontaneously and with rest.   He could function without medication during episodes of pain.  Symptoms of stiffness or weakness from the cervical spine condition were denied.  The Veteran was not receiving treatment for his cervical spine condition.   

The December 2006 examiner indicated that the Veteran's posture and gait were within normal limits.  He had normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal spinal curvatures.  Examination revealed no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Cervical spine range of motion was forward flexion from 0 to 45 degrees with pain at 45 degrees; extension from 0 to 45 degrees; right lateral flexion from 0 to 45 degrees; left lateral flexion from 0 to 45 degrees; right lateral rotation from 0 to 80 degrees; and left lateral rotation from 0 to 80 degrees.  His cervical spine combined range of motion as calculated by the Board was 340 degrees.  Pain had the major functional impact.   There examiner provided conflicting statements as to whether there was additional limitation of motion due to pain following repetitive use; however, he stated that joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray of the cervical spine was read as within normal limits.  Report of the December 2006 cervical spine x-ray shows that the cervical spine was in anatomic alignment.   Vertebral body heights and disc spaces were maintained and the neural foramina were patent bilaterally.  The Veteran's bilateral upper extremities showed normal reflexes (2+) and normal motor and sensory function.  The examiner indicated that there were no signs of intervertebral disc syndrome.  

Report of a VA Gulf War guidelines examination in June 2011 shows that the Veteran reported experiencing spine pain on and off depending on activity since a tumor was surgically removed from his thoracic spine during service.  Course since onset was reported as intermittent with remissions.  Treatment for spine symptoms included Motrin and over-the-counter medication with fair response.  Musculoskeletal review of symptoms was positive for spine and disc disease symptoms of stiffness in his entire spine (neck and back).  The Veteran reported severe flare-ups of spine disease that occurred weekly and lasted for hours.  Flare-ups were precipitated by any activity and alleviated by Motrin.  The Veteran described additional limitations and/or functional impairment during flare-ups as decreased lifting.  The Veteran denied neurological symptoms of weakness, paralysis, paresthesias, numbness, memory loss, poor coordination, vision loss and speech difficulty.   

The June 2011 examiner indicated that on examination the Veteran's gait was normal.  In response to whether there were "abnormalities of the spinal muscle, such as guarding, spasm, tenderness, etc.?" the examiner stated "yes."  His description of abnormalities was "entire spine."  Cervical spine range of motion was forward flexion from 0 to 40 degrees; extension from 0 to 30 degrees; right lateral flexion from 0 to 40 degrees; left lateral flexion from 0 to 40 degrees; right lateral rotation from 0 to 40 degrees; and left lateral rotation from 0 to 40 degrees.  Cervical spine combined range of motion as calculated by the Board was 230 degrees.  Neurologic examination revealed that the Veteran had normal pulses, reflexes, coordination, orientation, position sense, strength, and sensation of his bilateral upper extremities. There was no diathesis of any extremity.  The examiner diagnosed sprain of the entire spine with symptoms of pain and decreased range of motion.  

Report of a VA cervical spine examination in June 2014, the Veteran reported that since undergoing surgical removal of a spine tumor that involved T2, T3, and T4, his neck pops and causes pain.  He indicated that his cervical spine condition had stayed about the same.  He reported flare-ups of cervical spine pain and his neck popping functionally impacted his cervical spine as caused painful and limited motion when turning his head from side to side.  

The June 2014 examiner indicated that the Veteran's posture and gait were normal.  There were no findings of localized tenderness or pain to palpation of the cervical spine.  There was guarding of movement or muscle spasm of the cervical spine.  Deep tendon reflexes, sensation and muscle strength of the upper extremities were all normal with the exception of some decreased strength (4/5) on left elbow extension.  There was no evidence of muscle atrophy.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities related to a cervical spine condition.  Cervical spine range of motion was forward flexion from 0 to 45 degrees; extension from 0 to 30 degrees; right lateral flexion from 0 to 40 degrees; left lateral flexion from 0 to 40 degrees; right lateral rotation from 0 to 80 degrees; and left lateral rotation from 0 to 80 degrees with pain at 70 degrees.  His cervical spine combined range of motion as calculated by the Board was 315 degrees.  There was no additional limitation in range of motion following repetitive-use testing or any functional loss and/or impairment.  Pain contributed to additional limitation of cervical spine functional ability during flare-ups or following repetitive use over time.  X-ray of the cervical spine in March 2014 was negative.  It showed good alignment throughout the cervical spine with preserved disc space and well maintained vertebral body height.  No arthritis or vertebral fracture was shown.  The examiner indicated that the Veteran's cervical spine condition did not impact his ability to work.  

Following a thorough of the evidence of record and the Veteran's contentions, the Board finds that the initial 10 percent disability rating  that is currently in effect for the Veteran's service-connected cervical spine disability, is appropriate.  The Board reiterates that in order to substantiate a rating in excess of 10 percent for the Veteran's cervical spine disability, the evidence must show that forward flexion of the cervical spine is limited to 30 degrees or less; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or that there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237.

In this case, the forward flexion of the Veteran's cervical spine was limited to 40 degrees at worst during VA Gulf War guidelines examination in June 2011.  During VA examinations in December 2006 and June 2014, he was shown to have unlimited forward flexion of his cervical spine to 45 degrees.  The Board also notes that VA treatment records dated in April 2010 and May 2013 indicate that the Veteran had full cervical (neck) range of motion during an April 2010 VA preoperative evaluation and a May 2013 annual VA primary care evaluation.  The May 2013 VA treatment note further stated that there was no crepitus on range of motion.  

In addition, outlined in the evidence outlined above, the combined range of motion of the Veteran's spine ranged from an unlimited 340 degrees at best during VA examination in December 2006 to 230 at worst during VA examination in June 2011.  Thus, the Veteran has not been shown to have combined range of motion of his cervical spine limited to 170 degrees or less.  

Furthermore, the most probative evidence of record weighs against a finding that the Veteran's cervical spine disability is productive of muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

During VA examination in December 2006, inspection of the spine revealed normal head position with symmetry in appearance.  Examination of the cervical spine revealed no evidence of muscle spasm, tenderness, or ankylosis.  While x-ray of the thoracic spine showed very minimal scoliosis of the thoracic spine, X-ray of the cervical spine showed normal anatomical alignment.     

During VA examination in June 2011, the examiner stated "yes" to the question " are there abnormalities of the spinal muscle such as guarding, spasm, tenderness, etc."  As to a description of the abnormalities, he stated "entire spine."  Nevertheless, x-ray of the cervical spine again showed that the vertebral bodies were normally aligned throughout and there was no mention of any abnormal contour of the cervical spine..  

During VA examination in June 2014, the examiner indicated that the Veteran had a normal gait and posture.  There were no findings guarding, muscle spasm, or localized tenderness or pain to palpation of the cervical spine.  The examiner noted that x-ray of the cervical spine in March 2014 showed good alignment throughout and there was no mention of any abnormal spinal contour of the cervical spine.

It is also significant to note that during a December 2012 VA examination of the  thoracolumbar spine the examiner found that there was guarding of the thoracolumbar spine resulting in abnormal gait or spinal contour.  There was no mention of any such findings pertaining to the Veteran's cervical spine.

Thus,  the evidence shows that to the extent that the Veteran experiences muscle spasm or guarding of the cervical spine, it has not been shown to be severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Finally, while the evidence of record is certainly reflective of limited motion of the Veteran's cervical spine, range of motion remains present.  Thus, it cannot be concluded that the Veteran has ankylosis of the cervical spine at any time during the claim, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board has also considered the Veteran's lay contentions in determining whether an increased evaluation could be assigned on the basis of functional loss due to his subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to the extent that there was any increase in functional loss of the cervical spine following repetitive use or due to pain on examination the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, the Board finds that the preponderance of the evidence demonstrates that the criteria for an initial disability rating in excess of 10 percent have not been met at any time during the claim.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  There is no indication that the Veteran has any medical training or expertise in disabilities of the spine.  Thus, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent at any time during the claim.

	b.  Initial rating in excess of 30 percent for obstructive lung disease 

The Veteran's claim for increase stems from a February 2007 rating decision in which the RO granted entitlement to service connection for obstructive lung disease status post right lower lobectomy with scar and history of pneumonia and assigned a 30 percent disability rating under 38 C.F.R. § 4.97, DC 6604 for evaluation of chronic obstructive lung disease.   

The Veteran seeks an initial evaluation in excess of 30 percent for his obstructive lung disease disability.  In his February 2008 Notice of Disagreement, the Veteran indicated that a 30 percent evaluation for removal of one third of his lung does not seem fair.  In his October 2008 VA Form 9, the Veteran indicated that during pulmonary function testing for evaluation of his restrictive lung disease, it is not easy to achieve the FEV-1 levels that he has.  He stated that he really had to exert himself to achieve his documented FEV-1 levels during examinations and that he reported pain and discomfort when doing so.  He reported functional loss of breathing really hard when climbing 1 flight of stairs.  He stated that a 50 percent evaluation would be more appropriate.  

Under DC 6604, a 10 percent evaluation is warranted for where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2013).

During the pendency of this appeal, VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  Specifically, VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d).  A review of the regulatory changes reveals that such changes, while pertinent to this claim, are non-substantive in nature, and merely interpret already existing law.  As such, the Board finds that the Veteran will not be prejudiced by consideration of these changes.

Turning to the evidence of record, the Veteran's service treatment records show that he underwent a right thoracotomy and right lower lobe resection due to recurrent pneumonia, basilar segment stenosis and occasional wheezing during service in January 1993.  In early November 2005, chest x-ray showed that the Veteran's lungs were clear, but there was chronic pleural reaction in the left base.  There were no nodules, masses, infiltrates, or effusions.  During retirement examination in November 2005, the Veteran reported a history of asthma and right lung surgery in 1993 at which time albuterol and Proventil inhalers were prescribed.  He reported shortness of breath due to asthma.  Chest x-ray showed slight blunting of the left costophrenic angle and some pleural thickening along the lateral thoracic wall.  

VA treatment records show that the Veteran was in no respiratory distress and his lungs were clear to auscultation bilaterally.  In April 2010, it was noted that he experienced shortness of breath on minimal exertion due to asthma.  On March 2012, he reported a week long history of cough, congestion and a nonproductive cough.  He requested and was prescribed an antibiotic for treatment.  In March 2013, report of a sleep study was scanned from a private provider.  In April 2013, it was noted that if the Veteran continued to have hypoxia, he may require an oxygen supplement at night.  In May 2013, the Veteran denied symptoms of chest pain, and dyspnea.  He reported occasional palpations but denied any associated shortness of breath and cough.  His lungs had good air entry bilaterally and there was no wheezing, rhonchi or rales.  In October 2013 the Veteran complained of a cough.  Evaluation showed diminished air entry into his lungs for which he was prescribed albuterol and budesonide inhalers.  VA treatment records do not contain any additional respiratory function tests other than those discussed below.  

The Veteran was afforded a VA general medical examination in December 2006.  An in-service history of asthma and a right lower lung lobectomy was noted.  The Veteran denied that his conditions affected his body weight.  His symptoms included pain or discomfort over the chest area on exertion and when breathing related to history of a lobectomy.  He did not require treatment for a respiratory condition and there was no functional impairment resulting from history of a right lower lung lobectomy.  As to the Veteran's asthma and reactive airway disease, the Veteran complained of shortness of breath with walking 2 city blocks and monthly asthma attacks.  He denied contracting infection easily from his respiratory condition and he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  His conditions required treatment with a bronchodilator by inhalation daily.  Functional impairment from asthma included shortness of breath.  Nevertheless, he was independently able to brush his teeth, shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  Occupationally, the Veteran had retired from service in April 2006 and was unemployed.    

On physical examination in December 2006, the Veteran's lungs demonstrated symmetric breath sounds with no rhonchi or rales.  Expiratory phase was within normal limits.  Chest x-ray was within normal limits, however, slight blunting on the left costophrenic angle was reported as incidental.  Report of the December 2006 x-ray indicated that such finding may be secondary to tony pleural effusion or pleural reaction.  A pulmonary function test was performed during which good effort was noted.  Pulmonary function testing revealed pre-bronchodilator results of FVC of 69 percent predicted, FEV-1 of 57 percent predicted, and FEV-1/FVC ratio of "N/A" percent.  Post-bronchodilator results were of FVC of 73 percent predicted, FEV-1 of 67 percent predicted, and FEV-1/FVC ratio of "NA" percent.  The examiner indicated that DLCO was not performed as the pulmonary function test results were sufficient to evaluate the Veteran's pulmonary status.  For the claimed condition of status post thoracotomy, the examiner diagnosed status post thoracotomy with residuals of a scar.  For the claimed conditions of lobectomy, the examiner diagnosed status post lobectomy with residuals of obstructive lung disease due to subjective factors of shortness of breath and objective factors of abnormal spirometry.  For the claimed conditions of reactive airway disease and asthma, the examiner diagnosed obstructive lung disease due to subjective factors of shortness of breath and objective factors of abnormal spirometry.  There was no pathology to render a diagnosis for the claimed condition of pneumonia.  The examiner stated that the Veteran did not have any complications secondary to his pulmonary disease.   

During a Gulf War Guidelines examination in June 2011, it was noted that the Veteran had a history of COPD with onset during service after he had an infection and subsequent lung resection with no tumor found.  The Veteran denied receiving any current treatment for COPD.  Review of symptoms was positive for fatigue and dyspnea on severe exertion, night sweats, and sleep apnea.  Physical examination showed no evidence of abnormal breath sounds.  The examiner diagnosed COPD with associated symptoms of dyspnea on severe exertion.  He indication that occupational effects of COPD included decreased mobility and effects on the Veteran's usual daily activities included decreased exercise tolerance.  

The Veteran was afforded an additional VA respiratory conditions examination in December 2013.  The claims file was reviewed.  It was noted that the Veteran's current respiratory diagnoses included asthma and COPD, both of which were diagnosed during service.  He had not experienced asthma attacks with episodes of respiratory failure in the past 12 months and no physician visits were required for care of exacerbations.  His respiratory conditions required use of inhaled medications including daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  They did not require use or oral parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Review of a June 2011 chest x-ray showed a stable chest without significant change on comparison with an April 2010 chest x-ray.  Pulmonary function testing conducted in December 2013 revealed pre-bronchodilator results of FVC of 70 percent predicted, FEV-1 of 62 percent predicted, FEV-1/FVC ratio of 74 percent, and DLCO of 89 percent.  Post-bronchodilator results were of FVC of 76 percent predicted, FEV-1 of 69 percent predicted, FEV-1/FVC ratio of 72 percent, and DLCO of 89 percent.  The pulmonologists report from PFT testing indicated that findings on pulmonary function test showed no obstruction, mild response to bronchodilators, mild restrictive impairment, and normal gas transfer.  The examiner stated that FVC most accurately reflected the Veteran's level of disability based on the condition being evaluated.  He did not have multiple respiratory conditions.  Functionally, the Veteran's respiratory condition impacted his ability to work in that he became winded when climbing a flight of stairs, he was unable to run, and any exertion on carrying something caused him to become winded.  The slightest exertion could cause him to become short of breath.  

As noted above, the December 2013 VA examiner indicated that the FVC pulmonary function test results best reflected the severity of the Veteran's pulmonary condition.  The Veteran has been diagnosed with and is being rated based on chronic obstructive pulmonary disease (COPD) pulmonary function test findings pursuant to 38 C.F.R. § 4.97, DC 6604.

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  The DC directs the Board to use the Veteran's post-bronchodilator results.

The December 2006 post-bronchodilator pulmonary function test revealed a FVC of 73 percent and FEV-1 of 67 percent.  DLCO was not performed because PFT results were sufficient to evaluate the Veteran's pulmonary status.  December 2013 pulmonary function testing revealed post-bronchodilator results of FVC of 76 percent, FEV-1 of 69 percent, FEV-1/FVC ratio of 72 percent, and DLCO of 89 percent.  These PFT results warrant a 30 percent disability rating under DC 6604.

Consequently, the Veteran's pulmonary function testing revealed FVC of no less than 73 percent, FEV-1 of no less than 67 percent, FEV-1/FVC of no less than 72 percent predicted, and DLCO (SB) of no less than 89 percent.  These PFT findings do not warrant a higher 60 percent rating under DC 6604.  Indeed, the requirements for a higher 60 percent rating under the diagnostic code is a FEV-1 of 40 to 55 percent predicted, FEV1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min.

The Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's residuals of obstructive lung disease, in and of itself, has not been more disabling than the 30 percent rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

The Board acknowledges and assigns some probative weight to the Veteran's competent and credible reports of his observable symptoms and limitations.  However, the Board assigns greatest probative weight to the Veteran's PFT results as they are the clinical standards to assess the severity of the residuals of disease as provided in the rating criteria.  The results did not indicate a 60 percent rating for the appeals period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 30 percent for obstructive lung disease, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	c. Extra-schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's cervical spine and obstructive lung disease disabilities.  The Veteran's cervical spine disability is manifested by painful and limited motion.  The Veteran's obstructive lung disease is manifested by shortness of breath with slight activity.  These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his cervical spine and respiratory symptoms are consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's cervical spine and respiratory disabilities and referral for consideration of an extra-schedular rating is not warranted.  


ORDER

Entitlement to service connection for right knee chondromalacia patella is granted.

Entitlement to an initial rating in excess of 10 percent for cervical strain and facet arthropathy of the cervical spine is denied.  

Entitlement to an initial rating in excess of 30 percent for obstructive lung disease is denied.


REMAND

As noted, the Veteran perfected an appeal as to his claims for service connection for an acquired psychiatric disorder, to include PTSD, and a compensable evaluation for bilateral hearing loss in his June 2013 substantive appeal in which he requested that the he be scheduled for a Board hearing pertaining to these claims held at the RO.  In August 2013, the RO notified the Veteran that he was placed on a list of persons waiting to appear for a Travel Board hearing.  Thereafter, in correspondence received from the Veteran in September and December 2013, he requested that he be scheduled for a hearing before the Board by live Videoconference.  A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Hence, a remand is necessary so that VA can afford the Veteran an opportunity for a hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Videoconference hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


